In a child sup port proceeding pursuant to Family Court Act article 4, the mother appeals from an order of the Family Court, Orange County (Bivona, J.), entered February 23, 2007, which denied her objections to an order of the same court (Braxton, S.M.), dated November 13, 2006, which, after a hearing, denied her *712application for a downward modification of her child support obligation.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly denied the mother’s objections to the Support Magistrate’s order on the ground that she failed to satisfy her burden of establishing an unanticipated change in circumstances to warrant a downward modification of her child support obligation. Any change in circumstances was of the mother’s own making (see Matter of Connolly v Connolly, 39 AD3d 643 [2007]; Schlakman v Schlakman, 38 AD3d 640 [2007]; Matter of Bouchard v Bouchard, 263 AD2d 775 [1999]). Mastro, J.E, Dillon, Covello and Angiolillo, JJ., concur.